UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4215 DREYFUS PREMIER GNMA FUND, INC. - Dreyfus GNMA Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 04/30 Date of reporting period: 7/31/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus GNMA Fund, Inc. July 31, 2009 (Unaudited) Coupon Maturity Principal Bonds and Notes115.5% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables12.0% BMW Vehicle Lease Trust, Ser. 2009-1, Cl. A1 0.79 6/15/10 1,915,521 1,917,046 Capital Auto Receivables Asset Trust, Ser. 2008-2, Cl. A2A 3.74 3/15/11 2,036,001 2,053,501 Capital Auto Receivables Asset Trust, Ser. 2006-2, Cl. A3A 4.98 5/15/11 1,704,255 1,730,635 Capital Auto Receivables Asset Trust, Ser. 2007-1, Cl. A3A 5.00 4/15/11 1,601,340 1,619,947 Capital One Prime Auto Receivables Trust, Ser. 2007-2, Cl. A3 4.89 1/15/12 8,096,770 8,252,252 Capital One Prime Auto Receivables Trust, Ser. 2007-1, Cl. A3 5.47 6/15/11 1,009,947 1,022,608 Carmax Auto Owner Trust, Ser. 2009-1, Cl. A1 1.66 5/7/10 2,909,691 2,913,847 Carmax Auto Owner Trust, Ser. 2005-2, Cl. A4 4.34 9/15/10 2,427,598 2,444,507 Carmax Auto Owner Trust, Ser. 2007-1, Cl. A3 5.24 7/15/11 936,614 950,134 Chase Manhattan Auto Owner Trust, Ser. 2006-B, Cl. A3 5.13 5/15/11 97,971 98,194 Chase Manhattan Auto Owner Trust, Ser. 2006-A, Cl. A4 5.36 1/15/13 1,866,871 1,870,116 Daimler Chrysler Auto Trust, Ser. 2008-A, Cl. A2B 1.15 10/8/10 940,903 a 941,178 Daimler Chrysler Auto Trust, Ser. 2008-B, Cl. A2B 1.23 7/8/11 2,035,349 a 2,036,810 Daimler Chrysler Auto Trust, Ser. 2006-D, Cl. A3 4.98 2/8/11 1,815,898 1,832,636 Daimler Chrysler Auto Trust, Ser. 2006-B, Cl. A3 5.33 8/8/10 131,132 131,244 Ford Credit Auto Owner Trust, Ser. 2008-C, Cl. A2B 1.19 1/15/11 3,068,416 a 3,070,993 Ford Credit Auto Owner Trust, Ser. 2008-C, Cl. A2A 3.72 1/15/11 1,846,250 1,860,766 Ford Credit Auto Owner Trust, Ser. 2006-C, Cl. A3 5.16 11/15/10 3,768,368 3,791,399 Ford Credit Auto Owner Trust, Ser. 2006-B, Cl. A3 5.26 10/15/10 955,304 958,318 Harley-Davidson Motorcycle Trust, Ser. 2009-2, Cl. A1 0.72 7/15/10 3,600,000 3,602,732 Honda Auto Receivables Owner Trust, Ser. 2009-3, Cl. A1 0.75 7/15/10 2,700,000 2,700,865 Honda Auto Receivables Owner Trust, Ser. 2009-2, Cl. A1 1.32 5/17/10 2,026,401 2,030,059 Honda Auto Receivables Owner Trust, Ser. 2008-1, Cl. A2 3.77 9/20/10 4,196,647 4,221,861 Honda Auto Receivables Owner Trust, Ser. 2007-1, Cl. A3 5.10 3/18/11 3,449,474 3,497,939 Honda Auto Receivables Owner Trust, Ser. 2006-3, Cl. A3 5.12 10/15/10 1,097,457 1,103,511 Honda Auto Receivables Owner Trust, Ser. 2007-2, Cl. A3 5.46 5/23/11 1,209,371 1,231,345 Hyundai Auto Receivables Trust, Ser. 2006-B, Cl. A3 5.11 4/15/11 177,188 179,367 Nissan Auto Lease Trust, Ser. 2009-A, Cl. A1 1.04 6/15/10 1,590,382 1,592,628 Nissan Auto Receivables Owner Trust, Ser. 2005-C, Cl, A4 4.31 3/15/11 1,383,785 1,389,425 Nissan Auto Receivables Owner Trust, Ser. 2006-A, Cl. A4 4.77 7/15/11 5,724,373 5,789,172 Nissan Auto Receivables Owner Trust, Ser. 2007-A, Cl. A3 5.10 11/15/10 1,709,977 1,722,078 Nissan Auto Receivables Owner Trust, Ser. 2006-B, Cl. A4 5.22 11/15/11 1,590,939 1,619,109 USAA Auto Owner Trust, Ser. 2005-4, Cl. A4 4.89 8/15/12 3,565,329 3,613,457 USAA Auto Owner Trust, Ser. 2008-1, Cl. A2 4.27 10/15/10 33,417 33,464 USAA Auto Owner Trust, Ser. 2005-3, Cl. A4 4.63 5/15/12 5,764,739 5,804,017 USAA Auto Owner Trust, Ser. 2006-1, Cl. A4 5.04 12/15/11 2,843,926 2,893,274 USAA Auto Owner Trust, Ser. 2006-3, Cl. A3 5.36 2/15/11 72,740 72,872 USAA Auto Owner Trust, Ser. 2007-1, Cl. A3 5.43 10/17/11 2,599,987 2,645,765 Volkswagen Auto Loan Enhanced Trust, Ser. 2008-1, Cl. A2 3.71 4/20/11 3,684,859 3,711,862 WFS Financial Owner Trust, Ser. 2005-3, Cl. A4 4.39 5/17/13 948,904 950,845 Asset-Backed Ctfs./Credit Cards2.2% American Express Credit Account Master Trust, Ser. 2004-4, Cl. A 0.38 3/15/12 1,075,000 a 1,074,830 Bank One Issuance Trust, Ser. 2004-A6, Cl. A6 3.94 4/16/12 2,600,000 2,603,193 Capital One Multi-Asset Execution Trust, Ser. 2007-A9, Cl. A9 4.95 8/15/12 8,040,000 8,106,520 Chase Issuance Trust, Ser. 2007-A14, Cl. A14 0.54 9/15/11 310,000 a 309,951 GE Capital Credit Card Master Note Trust, Ser. 2006-1, Cl. A 5.08 9/15/12 2,700,000 2,704,842 MBNA Master Credit Card Trust, Ser. 1999-J, Cl.A 7.00 2/15/12 1,700,000 1,712,298 Asset-Backed Ctfs./Home Equity Loans.4% Citicorp Residential Mortgage Securities, Ser. 2007-2, Cl. A1A 5.98 6/25/37 1,443,186 a 1,428,392 Countrywide Asset-Backed Certificates, Ser. 2007-4, Cl. M5 6.92 9/25/37 875,000 50,495 Equivantage Home Equity Loan Trust, Ser. 1997-1, Cl. A4 7.78 3/25/28 382,569 a 300,198 GE Capital Mortgage Services, Ser. 1999-HE1, Cl. A7 6.27 4/25/29 411,963 366,491 JP Morgan Mortgage Acquisition, Ser. 2007-CH1, Cl. MF2 5.84 11/25/36 2,325,000 a 557,628 Commercial Mortgage Pass-Through Ctfs..4% Bayview Commercial Asset Trust, Ser. 2006-SP2, Cl. A 0.57 1/25/37 2,015,409 a,b 1,082,557 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. F 0.78 3/6/20 2,275,000 a,b 1,589,298 Residential Mortgage Pass-Through Ctfs..6% GSR Mortgage Loan Trust, Ser. 2004-12, Cl. 2A2 5.32 12/25/34 1,640,890 a 1,177,501 J.P. Morgan Alternative Loan Trust, Ser. 2007-A1, Cl. 1A2A 0.35 3/25/37 2,557,895 a 1,692,617 JP Morgan Mortgage Trust, Ser. 2007-A1, Cl. 3A1 5.01 7/25/35 2,440,167 a 1,587,263 U.S. Government Agencies/Mortgage-Backed99.4% Federal Home Loan Mortgage Corp.: 4.00%, 5/1/10 5,977,598 c 6,064,712 4.50%, 6/1/39 6,991,329 c 7,029,668 5.00%, 3/1/20 - 12/1/35 15,249,256 c 15,669,143 5.50%, 4/1/38 - 10/1/38 22,351,885 c 23,179,585 6.00%, 5/15/18 934,160 c 942,981 Ser. 2911, Cl. BU, 5.00%, 9/15/23 857,870 c 862,027 Ser. 2931, Cl. DA, 4.00%, 7/15/14 1,859,929 c 1,869,824 Federal National Mortgage Association: 5.50% 1,385,000 c,d 1,434,990 6.00% 6,000,000 c,d 6,269,064 6.50% 19,360,000 c,d 20,706,140 4.50%, 3/1/39 6,949,336 c 7,001,941 5.00%, 12/1/09 - 12/1/36 12,780,919 c 13,107,734 Pass-through Ctfs., Ser. 2005-63, Cl. PA 5.50%, 10/25/24 563,444 c 567,932 5.50%, 10/25/24 - 7/1/39 13,900,861 c 14,415,155 Gtd. Pass-Through Ctfs., Ser. 2003-49, Cl. JE, 3.00%, 4/25/33 931,300 c 899,701 Pass-Through Ctfs., Ser. 2004-58, Cl. LJ, 5.00%, 7/25/34 3,198,068 c 3,343,176 Government National Mortgage Association I: 4.50% 47,990,000 d 48,349,925 5.00% 16,505,000 d 16,945,997 6.50% 18,805,000 d 20,006,752 4.50%, 5/15/39 - 7/15/39 10,572,688 10,673,086 5.00%, 5/15/33 - 10/15/35 47,118,142 48,619,331 5.50%, 6/15/20 - 3/15/39 127,973,585 133,783,420 6.00%, 10/15/19 - 3/15/39 98,291,306 103,568,410 6.50%, 8/15/10 - 2/15/39 7,235,740 7,722,884 7.00%, 11/15/22 - 12/15/22 13,533 14,824 7.50%, 2/15/17 - 5/15/26 4,845,825 5,390,970 8.00%, 8/15/21 - 12/15/22 2,140,234 2,407,405 8.50%, 12/15/16 - 12/15/22 1,855,320 2,073,350 9.00%, 1/15/19 - 12/15/22 1,657,548 1,873,903 9.50%, 3/15/18 - 1/15/25 420,970 477,598 Ser. 2004-43, Cl. A, 2.82%, 12/16/19 635,403 641,219 Ser. 2005-34, Cl. A, 3.96%, 9/16/21 1,164,410 1,172,442 Ser. 2005-50, Cl. A, 4.02%, 10/16/26 3,613,145 3,704,978 Ser. 2005-29, Cl. A, 4.02%, 7/16/27 2,807,343 2,888,410 Ser. 2005-42, Cl. A, 4.05%, 7/16/20 7,060,641 7,183,891 Ser. 2004-51, Cl. A 4.15%, 2/16/18 292,832 296,451 Ser. 2005-67, Cl. A, 4.22%, 6/16/21 584,392 588,423 Ser. 2005-52, Cl. A, 4.29%, 1/16/30 2,204,901 2,262,916 Ser. 2005-59, Cl. A, 4.39%, 5/16/23 2,324,193 2,375,808 Ser. 2005-32, Cl. B, 4.39%, 8/16/30 2,752,963 2,818,539 Ser. 2005-87, Cl. A, 4.45%, 3/16/25 799,844 821,197 Ser. 2004-39, Cl. LC, 5.50%, 12/20/29 2,721,000 2,761,787 Government National Mortgage Association II: 4.50% 24,200,000 d 24,328,744 5.00% 33,655,000 d 34,314,479 5.50% 3,680,000 d 3,828,348 6.00% 14,840,000 d 15,582,000 5.00%, 9/20/33 - 6/20/35 20,000,577 20,567,783 5.50%, 1/20/34 - 12/20/35 47,729,723 49,742,408 6.00%, 12/20/28 - 2/20/39 30,327,019 31,872,909 6.50%, 5/20/31 - 7/20/31 1,628,751 1,759,633 7.00%, 4/20/24 - 4/20/32 8,312,633 9,099,460 7.50%, 9/20/30 110,939 123,635 9.00%, 7/20/25 108,102 124,071 9.50%, 9/20/17 - 2/20/25 85,075 95,582 U.S. Treasury Notes.5% 3.50%, 5/31/13 3,460,000 e 3,650,303 4.50%, 2/28/11 315,000 e 332,990 Total Bonds and Notes (cost $851,813,531) Principal Short-Term Investments.2% Amount ($) Value ($) U.S. Treasury Bills; 0.17%, 10/15/09 (cost $1,469,480) 1,470,000 f Other Investment10.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $77,900,000) 77,900,000 g Investment of Cash Collateral for Securities Loaned.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $4,083,817) 4,083,817 g Total Investments (cost $935,266,828) 126.6% Liabilities, Less Cash and Receivables (26.6%) Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2009, these securities amounted to $2,671,855 or .4% of net assets. c On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. d Purchased on a forward commitment basis. e All or a portion of these securities are on loan. At July 31, 2009, the total market value of the fund's securities on loan is $3,983,293 and the total market value of the collateral held by the fund is $4,083,817. f All or partially held by a broker as collateral for open financial futures positions. g Investment in affiliated money market mutual fund. STATEMENT OF FINANCIAL FUTURES July 31, 2009 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2009 ($) Financial Futures Long U.S. Treasury 5 Year Notes 379 43,730,085 September 2009 At July 31, 2009 , the aggregate cost of investment securities for income tax purposes was $935,266,828. Net unrealized appreciation on investments was $12,642,428 of which $19,509,900 related to appreciated investment securities and $6,867,472 related to depreciated investment securities. STATEMENT OF OPTIONS WRITTEN July 31, 2009 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options: 5-Year USD LIBOR-BBA, 12,800,000 a (55,000) August 2009 @ 2.91 Federal National Mortgage Association, 14,697,000 a (123,822) August 2009 @ 100 Federal National Mortgage Association, 14,703,000 a (225,515) September 2009 @ 99.75 Put Options: 5-Year USD LIBOR-BBA, August 2009 @ 2.91 12,800,000 a (134,000) Federal National Mortgage Association, August 2009 @ 100 14,703,000 a (161,189) Federal National Mortgage Association, September 2009 @ 99.75 14,697,000 a (41,151) (Premiums received $1,037,944) BBABritish Bankers Association LIBORLondon Interbank Offered Rate USDUS Dollar a Non-income producing security. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2009 in valuing the fund's investments: Level 1 -Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: U.S. Treasury Securities - 5,452,846 - Asset-Backed - 109,116,616 - U.S. Government - 744,226,741 - Agencies/Mortgage-Backed Residential Mortgage-Backed - 4,457,381 - Commercial Mortgage-Backed - - 2,671,855 Mutual Funds 81,983,817 - - Other Financial Instruments+: - Liabilities ($) Other Financial Instruments+: (621,631) (189,000) -  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. The fund adopted FASB Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. All changes to accounting policies and disclosures have been made in accordance with FAS 161 and are incorporated for the current period as part of the disclosures within this Note. Portfolio valuation: Investments in securities (excluding short-term investments (other than U.S. Treasury Bills), financial futures, options transactions and swap transactions) are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over the-counter are priced at the mean between the bid and asked price. Investments in swap transactions are valued each business day by an independent pricing service approved by the Board of Directors. Swaps are valued by the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Futures Contracts: In the normal course of pursuing its investment objectives, the fund is exposed to market risk (including equity price risk, interest rate risk and foreign currency exchange risk) as a result of changes in value of underlying financial instruments. The fund may invest in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase of the sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses, which are recorded in the Statement of Operations. Futures contracts are valued daily at the settlement price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS PREMIER GNMA FUND, INC. - Dreyfus GNMA Fund By: /s/ J. David Officer J. David Officer President Date: September 22, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: September 22, 2009 By: /s/ James Windels James Windels Treasurer Date: September 22, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
